1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8                                                      )
     WILLIAM J. GRADFORD,                                  Case No. 1:19-cv-01253-DAD-SAB (PC)
9                                                      )
                      Plaintiff,                       )
                                                       )   ORDER DIRECTING CLERK OF THE COURT TO
10                                                         CLOSE THIS CASE PURSUANT TO
              v.                                       )
                                                           PLAINTIFF=S NOTICE
11                                                     )   OF VOLUNTARY DISMISSAL
     LT. KIRT,
                                                       )
12                                                     )
                      Defendants.                          [ECF No. 11]
                                                       )
13                                                     )
14
              Plaintiff William J. Gradford is a former prisoner appearing pro se in this civil rights action
15
     filed on September 5, 2019, pursuant to 42 U.S.C. § 1983.
16
              On October 21, 2019, Plaintiff filed a notice of voluntary dismissal pursuant to Federal Rule of
17
     Civil Procedure 41(a)(1)(i). At this stage in the proceedings, Plaintiff has the absolute right to dismiss
18
     his claims, without prejudice. Duke Energy Trading & Mktg., L.L.C. v. Davis, 267 F.3d 1042, 1049
19
     (9th Cir. 2001). The filing of the notice itself has the effect of closing the action, and the Court no longer
20
     has jurisdiction over the claims. Id.
21
              Accordingly, the Clerk of the Court is HEREBY DIRECTED to close this file pursuant to
22
     Plaintiff=s notice of voluntary dismissal filed on October 21, 2019.
23
24
     IT IS SO ORDERED.
25
     Dated:        October 23, 2019
26                                                         UNITED STATES MAGISTRATE JUDGE
27
28

                                                           1
